Mikoll, J.,
dissents and votes to reverse in the following memorandum. Mikoll, J. (dissenting). I respectfully dissent. The facts in the instant matter are not in dispute. Claimant, a repair service attendant, injured her foot upon alighting from a co-worker’s car which was parked in a public parking lot adjacent to the employer’s premises and owned by a Roy Park. The co-worker personally paid for parking privileges. Several parking spots in the lot were reserved by the employer for its executive personnel. The fall occurred about a half hour before claimant’s starting time. The board’s finding that claimant’s injury occurred in the course of her employment is not supported by substantial evidence. It is a general rule that employees do not enter into the course of employment until they reach the premises or the entrance to the premises of their employer. Exceptions to this rule have been found where the off-premises is the only or normal or usual route for entry by employees. Here there is absent any evidence that the public parking lot in which claimant was injured falls within such exception. We note, too, that the employer neither arranged for exclusive use of the lot nor did he encourage its use. There is absent any showing of a close association of the lot with the work premises so as to make the lot a precinct of employment (see Matter of Husted v Seneca Steel Serv., 41 NY2d 140). The decision should be reversed and the claim dismissed.